Opinion filed December 14, 2017




                                      In The


        Eleventh Court of Appeals
                                  ________________

                 Nos. 11-17-00211-CR & 11-17-00212-CR
                                  ________________

                   STEPHEN PAUL PATEL, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 91st District Court
                            Eastland County, Texas
                     Trial Court Cause Nos. 24348 & 24459


                     MEMORANDUM OPINION
      Stephen Paul Patel originally pleaded guilty to two offenses: failure to comply
with his sex offender registration requirements and bail jumping/failure to appear.
Pursuant to the terms of the plea agreement in each case, the trial court convicted
Appellant, assessed his punishment, and placed him on community supervision. The
State subsequently filed a motion to revoke Appellant’s community supervision in
both cases. After a contested hearing on revocation, the trial court found three of
the State’s allegations to be true and revoked Appellant’s community supervision in
both cases. The trial court imposed the original sentence of confinement for ten
years in each cause and also imposed the original fine of $3,000 in cause no. 24348.
We dismiss the appeals.
        In both appeals, Appellant’s court-appointed counsel has filed a motion to
withdraw. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous and without merit. Counsel has provided
Appellant with a copy of the briefs, a copy of the motions to withdraw, an
explanatory letter, and a form motion for pro se access to the appellate records.
Counsel also advised Appellant of his right to review the records and file a response
to counsel’s briefs. Appellant has not filed a pro se response, nor has he filed the
motion for pro se access to the appellate record.1
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief and
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.


        1
         By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s briefs.

                                                      2
2005).      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit
and should be dismissed. See Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motions to withdraw are granted, and the appeals are dismissed.


                                                                   PER CURIAM


December 14, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Dauphinot,2
sitting by assignment.
Bailey, J., not participating.




        2
        Lee Ann Dauphinot, Retired Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by
assignment.
                                                     3